                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 TAYLOR ENERGY COMPANY LLC,
                                                   CIVIL ACTION
          Plaintiff,
                                                   NO.:                   18-14046 c/w
 VERSUS                                                                   18-14051

 CAPTAIN KRISTI M. LUTTRELL,                       Refers to:             ALL CASES
 IN HER OFFICIAL CAPACITY AS
 FEDERAL ON-SCENE COORDINATOR                      SECTION:               T(5)
 FOR THE MC20 UNIFIED COMMAND,
 and THE UNITED STATES OF                          JUDGE:                 GUIDRY
 AMERICA, ACTING BY AND
 THROUGH THE UNITED STATES                         MAGISTRATE:            NORTH
 COAST GUARD,

          Defendants



                      MEMORANDUM IN OPPOSITION TO
          COUVILLION GROUP, LLC’S MOTION FOR EXPEDITED HEARING

         This memorandum is submitted on behalf of Plaintiff Taylor Energy Company LLC

(“Taylor Energy”) in opposition to the Motion for Expedited Hearing filed yesterday by Defendant

Couvillion Group, LLC (“Couvillion”) (Rec. Doc. 168) in connection with its Motion to Quash

(Rec. Doc. 167).

         This matter should be set for a regular motion hearing because nothing is urgent here.

Couvillion is creating a crisis where none exists. Because Judge Guidry issued a Scheduling Order

for merits discovery in September (Rec. Doc. 145), Taylor Energy notified Couvillion more than

a week ago that it planned to pursue third party merits discovery, including the issuance of

subpoenas. Additionally, Taylor Energy served Couvillion with actual copies of the subpoenas

more than a week ago by email, before it started to serve any third parties, so that Couvillion could

review them. Yet, Couvillion waited a week (on Tuesday of this week) to tell Taylor Energy that



{N3907204.1}
it had any objection to the subpoenas, and when it did so, Taylor Energy immediately offered to

alleviate any concerns by (1) extending the return dates on the subpoenas (currently November 18,

2019) and (2) working with Couvillion on any confidentiality issues. None of this is mentioned in

Couvillion’s filings, yet Couvillion accuses Taylor Energy of “bad faith.”

         Taylor Energy also notified Couvillion that its counsel would be unavailable on Friday of

this week to address this matter on an expedited basis because of personal issues. Nonetheless,

Couvillion still seeks expedited review that serves no purpose other than to prejudice Taylor

Energy.

         As a result, Couvillion’s request for expedited review should be rejected for any of the

reasons below:

         1.      Couvillion took more than a week to register an objection to the subpoenas –

Couvillion took its time deciding whether to object to the subpoenas, but now it wants to force

Taylor Energy to address the issues on an expedited basis. That is not right. Couvillion was well

aware that Taylor Energy intended to pursue merits discovery (including as to third parties)

inasmuch as Judge Guidry had opened merits discovery with the September 11, 2019 Scheduling

Order (setting a merits discovery deadline for April 27, 2020 and trial commencing July 6, 2020).

Rec. Doc. 145. Additionally, Taylor Energy provided a formal Notice of Subpoenas Duces Tecum

and actual copies of the subpoenas at issue to Couvillion’s counsel by e-mail on October 16, 2019,

as required by Fed. R. Civ. P. 45, before serving the subpoenas. Taylor Energy heard no objections

whatsoever from Couvillion about the subpoenas until Tuesday (October 22, 2019), and

Couvillion’s Motion to Quash was not filed until yesterday.

         2.      Couvillion is not prejudiced by a regular motion setting – As soon as Couvillion

finally contacted Taylor Energy to express concern about the subpoenas, Taylor Energy offered to




{N3907204.1}                                     2
cooperate. Taylor Energy offered to extend the November 18, 2019 return dates on the subpoenas

and Taylor Energy offered to work with Couvillion on any confidentiality concerns, and those

offers still stand. Couvillion inexplicably refused. Yet, there is no substantive difference between

the remedy offered by Taylor Energy (extending the return dates for the subpoenas) with the relief

Couvillion ultimately seeks in its Motion to Quash (withdrawal of the subpoenas).

         3.     Taylor Energy is prejudiced by an expedited hearing – Clearly Taylor Energy

is prejudiced by having to drop everything and address an issue that Couvillion has been sitting on

for more than a week. Moreover, Taylor Energy informed Couvillion that Taylor Energy’s

primary counsel on these issues was unavailable on Friday of this week due to personal issues.

Couvillion’s response was basically that that is Taylor Energy’s problem.

         4.     Taylor Energy is not trying to get around this Court’s orders regarding

confidential documents – Couvillion’s suggestion that Taylor Energy is somehow attempting to

get around this Court’s orders regarding the handling of Couvillion’s confidential documents is

unworthy.1     As Couvillion knows, the subpoenas issued to the third parties did not target

confidential documents. They were standard merits document requests regarding certain entities’

work at the MC20 Site. Indeed, the very reason for providing notice of the issuance of subpoenas

and copies thereof to all counsel of record in advance of serving subpoenas is to put the parties on

notice to the extent that they wish to address any issues with respect to the subpoenas. Couvillion

was afforded ample time to address any third party agreements it has with subcontractors related

to the production of documents, including any issues related to confidential information, in

advance of the return dates. Moreover, Taylor Energy does not know the types of documents that


         1
         The issue before the Court was simply the redactions applied to documents produced by
Couvillion in the context of limited jurisdictional discovery; the subpoenas are related to general
merits discovery and are very generic requests that are typical in the course of merits discovery.



{N3907204.1}                                     3
these entities would have, but Couvillion does. As Taylor Energy has already informed Couvillion,

Taylor Energy is more than willing to handle any confidential information in a manner consistent

with this Court’s prior orders. But again, these are nothing more than standard requests for

documents to third parties.

         5.    The subpoenas are not a “violation” of Judge Lemelle’s order regarding

jurisdictional discovery, but rather are in response to Judge Guidry’s subsequent Scheduling

Order authorizing merits discovery – Couvillion’s repeated statements that the subpoenas are a

“violation” of Judge Lemelle’s orders authorizing jurisdictional discovery are wrong. Judge

Lemelle’s orders (Rec. Doc. 78, 108) allowing jurisdictional discovery did not address, much less

limit or stay, merits discovery at all. Indeed, merits discovery was premature at that time because

the parties had not yet held their conference under Fed. R. Civ. P. 26(f). That conference was

subsequently held and Judge Guidry has entered a merits based Scheduling Order. Rec. Doc. 145.

The subpoenas to which Couvillion objects were issued in response to Judge Guidry’s merits

Scheduling Order. The parties have a discovery cutoff and a trial date. The parties must proceed

with merits discovery to prepare for trial.

         6.    Taylor Energy requests that Couvillion’s Motion to Quash be set for

submission on November 6 when a similar issue is already set – The basic issue raised in

Couvillion’s Motion to Quash is whether the parties are authorized to proceed with merits

discovery. That issue is already the front and center issue in another motion already set before the

Court on November 6, 2019 – that is, Taylor Energy’s Motion to Compel. Rec. Doc. 162.

Accordingly, not only is it logical from an efficiency standpoint to have the Motion to Quash and

the Motion to Compel heard simultaneously, but it is only fair that the issue of merits discovery




{N3907204.1}                                     4
be fully briefed by all parties and that the issue be given due consideration rather than attempting

to short circuit the issue unnecessarily.

                                              Respectfully submitted,

                                              s/ Carl D. Rosenblum
                                              CARL D. ROSENBLUM, T.A. (#02083)
                                              THOMAS A. CASEY, JR. (#01291)
                                              RICHARD D. BERTRAM (#17881)
                                              ALIDA C. HAINKEL (#24114)
                                              LAUREN C. MASTIO (#33077)
                                              Jones Walker LLP
                                              201 St. Charles Avenue, 49th Floor
                                              New Orleans, Louisiana 70170-5100
                                              Telephone: (504) 582-8000
                                              Facsimile: (504) 589-8296
                                              crosenblum@joneswalker.com
                                              Counsel for Taylor Energy Company LLC,
                                              Plaintiff


                                 CERTIFICATE OF SERVICE

         I certify that on this 24th day of October, 2019 a true and correct copy of the foregoing

pleading was filed electronically with the Clerk of Court of the Eastern District of Louisiana by

using the CM/ECF system. Notice of this filing will be sent to all counsel of record registered to

receive electronic service by operation of the CM/ECF system.


                                              s/ Carl D. Rosenblum




{N3907204.1}                                     5
